 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDGuy H.James Construction CompanyandInterna-tional Union of Operating Engineers,LocalNo. 181,AFL-CIO,Petitioner.Case 9-RC-8478June 18, 1971DECISION ON REVIEWBY MEMBERSFANNING, BROWN, AND JENKINSOn August 6, 1970, the Regional Director for Region9 issued a Decision and Order in the above-entitledproceeding in which he dismissed the petition andfound that the collective-bargaining agreement enteredinto between the Employer and the Intervenor' onDecember 1, 1969, was not a prehire agreement andconstitutes a bar to an election, pursuant to the petitionherein filed March 9, 1970, among any or all employeesfalling within the contract's coverage.Thereafter, in accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions,Series 8, as amended, the Petitioner filed a timelyRequest for Review of the Regional Director's Deci-sion and Order on grounds that he made factualfindings which are clearly erroneous on the record. Bytelegraphic order dated September 9, 1970, the Na-tional Labor Relations Board granted the Petitioner'sRequest for Review. Thereafter, the Intervenor filed abrief on review supporting the Regional Director's dis-missalby reason of its contract and also argued that theunit limited to operatingengineers,as set forth in thepetition, was inappropriate.On November 19, 1970, after having reviewed theentire record, the Board concluded that the issuesraised inthe Petitioner's Request for Review and theIntervenor's brief on review could best be resolved onthe basis of further record evidence and ordered thecase remanded to the Regional Director for the purposeof reopening the hearing to receive evidence with re-spect to the involved contract and the hiring procedure,and any additional evidence which the parties maywish to present regarding the appropriateness of theproposed unit.Thereafter, a hearing was conducted January 11,1971, before Hearing Officer James H. Stephens. There-after,only the Employer and Intervenor each filedbriefs with the Board.1International Union of District 50, Allied and Technical Workers of theUnited States and Canada, herein called the Intervenor, was allowed tointervene at the hearing on the basis of its collective-bargaining agreementwith the Employer.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.The Board has considered the entire record in thiscase with respect to the issues under review, and findsas follows:The Employer, an Oklahoma corporation, is en-gaged in heavy construction in several States. In Sep-tember 1969, it was awarded a contract by the UnitedStates Corps of Engineers to construct a large earthdam which is known as the Cave Run Reservoir projectlocated near Salt Lick, Kentucky. The work on theproject began about October 1, 1969. In late September,the Employer and Intervenor met on several occasionsfor the purpose of engaging in contract negotiationswhich resulted in a 4-year contract being executed onOctober 6, 1969. On this date there were eight em-ployees working at the project, all of whom had signedmembership cards for the Intervenor.In November, apparently because of contract barconsiderations, the parties mutually agreed to termi-nate this contract for a 4-year term and to execute anew one for a shorter term. As proof of its majoritystatus, the Intervenor offered to furnish the Employerdesignation cards signed by a majority of the mainte-nance and construction employees at the Cave RunReservoir. At this time approximately 24 employees,including operating engineers, were working in fourgeneral job classifications.The parties then executed a new 3-year contractbearing an execution date of December 1, 1969, wellbefore the filing of the instant petition. As of the June1970 hearing date approximately 50 employees wereworking at the project in six general job classifications.A peak employment of 51 employees in these six jobclassifications was reached the following month. Thiscontract has been applied.In the circumstances of this case, we, like the Re-gional Director, find no merit in the Petitioner's con-tention that the current contract between the Employerand Intervenor is a prehire agreement which can notserve as a contract bar. Instead we view it as a newagreement based on majority status executed at a timewhen there existed an adequate work force (at least 30percent) and sufficient job classifications (at least 50percent) as compared with those in existence at time ofhearing. Accordingly, we find that said contract barsthe instant petition and affirm the Regional Director'sdismissal of the petition.191 NLRB No. 33